NATHANIEL R. JONES, Circuit Judge.
Although I concur in the majority’s opinion, I write separately to point out my concern with the rationale behind calculating back pay and health and welfare benefits during the period of January 26, 1995 to July 31, 1998 as if Tramill had been working only part-time at UPS.
The district court found the date of January 25,1995 to be significant because that was the date upon which Tramill attempted to complete his full-time route, had to quit because of pain, and told his supervisor that he could not perform the duties of a full-time package car driver. However, at that point he was trying to do his route without any reasonable accommodation, such as an automatic truck. The district court’s reinstatement order suggests that UPS could have accommodated Tramill so that he could perform his full-time job.
The majority accepts this date as the point after which a part-time rate should be applied because Tramill only applied for part-time work at UPS after January 25, 1995. Faced with the understanding that UPS was not going to make accommodations to allow him to perform his original full-time job, Tramill applied for multiple part-time jobs at UPS. The fact that he sought these UPS positions should not result in reduced back-pay. An ADA plaintiff should not be penalized for attempting to seek alternative positions—or accommodations—from his employer.
I concur, however, because the only other position for which Tramill appears to have applied during this period was with Flowers Bakery. He obtained this position and worked for a few months in the summer of 1998. Since it is unclear whether this position was part-time or full-time, and considering the lack of effort put forth by Tramill to seek other employment during these years, I concur in the majori*257ty’s conclusion that the district court did not abuse its discretion with respect to this issue.